Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Improper Hybrid claim.  The claim should be re-written to directly recite the limitations of claim 1 from the point of view of a program product execution or similar.
Appropriate correction is required.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claims 1, 6, 10 and 15 recite:
obtaining original data; and
obtaining training data having a transformed frequency component by filtering the original data using a filter configured to remove a component of a predetermined frequency band (or substantially similar language).

obtaining original data;
obtaining training data having a transformed frequency component by filtering the original data using a filter configured to remove a component of a predetermined frequency band; and
augmenting training data by transforming input and data generating an estimate for a ground truth by augmenting training data into a classifier, if the random number exceeds a threshold (claim 10);
generating an estimate for the ground truth by inputting the input data into the classifier, if the random number is less than or equal to the threshold (claim 10);
calculating a loss function by comparing the estimate for the ground truth to a real ground truth included in the input data (claim 10); and
updating a parameter of the classifier using the loss function (claim 10).

	The ‘obtaining original data’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses a person writing down data on paper.

 	The ‘obtaining training data’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses a person writing down data on paper.
	The ‘augmenting’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “augmenting” in the context of this claim encompasses the person analyzing data.

	The ‘generating’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “generating” in the context of this claim encompasses the person discussing results with, e.g., a team.

	The ‘calculating’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “calculating” in the context of this claim encompasses the person the person analyzing data.

The ‘updating’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “updating” in the context of this claim encompasses the person the person analyzing data.


	Claims 2-5, 7-9, and 11-14 merely further describe displaying the claimed recommendation of respective Claims 1, 6, and 10.

	Claims 2-5 recite:
wherein the filter is a notch filter with a center frequency and a bandwidth set to random numbers (claim 2);
wherein the filter is configured to filter out a frequency band on a time axis of the original data based on a parameter determined according to a uniform distribution probability variable (claim 3); and
obtaining training data having transformed frequency and time components based on the original data by deleting a predetermined range of data on a time axis of the training data having the transformed frequency component (claim 4).
 wherein the obtaining of the training data having the transformed time component comprises obtaining the training data having the transformed frequency and time components by determining two points on the time axis of the training data having the transformed frequency component according to a uniform distribution probability variable and by removing signal energy included in an interval between the determined points (claim 5).

	The ‘is/obtaining limitation of #7-#10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses the person analyzing data, making a determination about data, and writing down a result.

	Claims 11-14 merely further describe the claimed training data, and its augmentation.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional elements that are recited at a high-level of generality (i.e., as generic computer components performing [a] generic computer function[s]) such that they amount to no more than mere instructions to apply the exception.
	These additional elements are:
“notch filter” (Claim 2)

“uniform distribution variable (Claims 3, 5, 7, 9, 12, and 14)
“classifier” (Claim 10)
“a computer-readable storage medium” (Claim 15)
	Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, the Examiner refers to MPEP 2106.05(d)(II) which provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity:
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	Accordingly, for at least the reasoning provided above, Claims 1-15 are patent ineligible.
Given the current concerns with the claims, it is not possible to determine the claimed scope of the invention.  However, in the spirit of a Full Faith Examination on the Merits, claim 1 will be interpreted and applied to the following prior art reference: U.S. Patent Application Publication No. 2019/0005947 A1 to Kim et al. (hereinafter Kim).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0005947 A1 to Kim et al. (hereinafter Kim).
With regards to claim 1, Kim discloses:
1. 	A method of augmenting training data, the method comprising:
obtaining original data (see, Fig. 4, and detailed description, including, target labels from text included in an original learning data set 310, para. 0050); and
obtaining training data having a transformed frequency component (see, detailed description, including, so that different letters may be defined as different classes in the deep neural network-based acoustic model. Further, the spaces may be defined as a separate class so as to be distinguished from the letters, para. 0053) from the original data by filtering the original data using a filter configured to remove a component of a predetermined frequency band (see, detailed description, including, a first learning data set 330 indicates a plurality of pieces of learning data which are composed of the learning speech data included in the original learning data set and a first level target label, and second, third, and fourth learning data sets 350, 370, and 390 indicate a plurality of pieces of learning data which are respectively composed of the learning speech data included in the original learning data set and second, third, and fourth level target labels. Hereinafter, a method of constructing, by the target label constructing unit 120, the first to fourth level target labels so that the structural characteristics of the recognition target language are reflected will be described, para. 0052).

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
US 20200302949 A1 to Jeong et al. discusses  a sound event recognition method that may improve a sound event recognition performance using a correlation between difference sound signal feature parameters based on a neural network, in detail, that may extract a sound signal feature parameter from a sound signal including a sound event, and recognize the sound event included in the sound signal by applying a convolutional neural network (CNN) trained using the sound signal feature parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-13-2022